Case 1:20-cv-25019-MGC Document 5 Entered on FLSD Docket 12/14/2020 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                  Case No. 20-25019-CIV-GRAHAM/MCALILEY

 JOEY D. GONZALEZ,

       Plaintiff,

 vs.

 UNITED STATES OF AMERICA,

       Defendant.
                                      /

                                    ORDER

       THIS CAUSE came before the Court sua sponte.             This is to

 notify Plaintiff of certain guidelines as to how pro se litigants

 must proceed in actions before this Court.        Pro se litigants, like

 all litigants, must comply with the rules of civil procedure and

 the Court’s orders.      It is therefore

       ORDERED that the pro se litigant (individuals without a

 lawyer) shall comply with all Federal Rules of Civil Procedure and

 Local Rules for the Southern District of Florida.         The Local Rules

 can be obtained from the Clerk of the Court, and may also be found

 on the Court’s internet website, www.flsd.uscourts.gov, under Court

 Info tab, Local Rules and Procedure link.         Failure to comply with

 the federal and local rules may result in sanctions being imposed

 against the pro se litigant.        Some of the requirements of these

 rules are as follows:
Case 1:20-cv-25019-MGC Document 5 Entered on FLSD Docket 12/14/2020 Page 2 of 4



       1.    Every   pleading,    motion,   memorandum    or   other   paper

             required and/or permitted to be filed with the Court must

             be filed directly with the Clerk of the Court.               No

             letters, pleadings, motions or other documents may be

             sent directly to the District Judge or Magistrate Judge’s

             chambers.    Any papers improperly delivered directly to

             chambers will be returned and disregarded by the Court;

       2.    All papers filed must include the case style, case

             number, and appropriate title in the format required by

             the Local Rules.     The signature block of each pleading

             must also contain the pro se litigant’s name, address and

             telephone number (and facsimile number or email address,

             if applicable);

       3.    All papers filed with the Clerk of Court must also be

             served on the opposing counsel, or the opposing side if

             the opposing side is not represented by counsel.           Each

             filing must include a certificate of service indicating

             the name and address of the attorney served.       If a pro se

             plaintiff cannot serve the complaint on a defendant due

             to lack of information, the case will be dismissed with

             respect to that defendant;

       4.    Litigants must promptly notify the Court of any change in

             address by filing a “Notice of Change of Address,” which

             also must be served on opposing counsel.            Failure to



                                      2
Case 1:20-cv-25019-MGC Document 5 Entered on FLSD Docket 12/14/2020 Page 3 of 4



             promptly notify the Court of any change in address may

             result in dismissal of the case for lack or prosecution;

       5.    Motions to Dismiss and Motions for Summary Judgment are

             dispositive motions which, if granted, could resolve the

             case in its entirety.          A pro se litigant who wishes to

             oppose these motions must respond in writing within the

             time periods provided by the rules of procedure;

       6.    Any   litigant    and    his    or   her   family,    friends,    or

             acquaintances may not call any Judge’s chambers for legal

             advice other than procedural matters such as deadlines,

             how to file matters etc.         Brief case status information

             contained on the docket sheet may be available from the

             Clerk of Court.    Parties should also refer to the Pro Se

             Filers   Important      Information    brochure,     found   on   the

             Court’s website at www.flsd.uscourts.gov, under Filing

             Without An Attorney tab, Pro Se Brochure link; and

       7.    A pro se plaintiff bears responsibility for actively

             pursuing his or her case and must obtain any essential

             discovery, file all necessary pleadings and motions,

             comply with all scheduling orders, and prepare the case

             for trial.

       DONE AND ORDERED in Chambers at Miami, Florida, this 14th day

 of December, 2020.


                                             DONALD L. GRAHAM
                                             UNITED STATES DISTRICT JUDGE

                                        3
Case 1:20-cv-25019-MGC Document 5 Entered on FLSD Docket 12/14/2020 Page 4 of 4



 cc:   Joey D. Gonzalez, Pro Se
       All Counsel of Record




                                      4
